Citation Nr: 0802810	
Decision Date: 01/25/08    Archive Date: 02/04/08

DOCKET NO.  05-24 198	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. M. Powell, Associate Counsel




INTRODUCTION

The veteran had active service from May 1968 to December 
1969.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2005 rating decision of the 
Philadelphia, Pennsylvania Regional Office and Insurance 
Center for the Cleveland, Ohio Regional Office (RO) of the 
Department of Veterans Affairs (VA).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

With regard to the duty to assist, VA must make reasonable 
efforts to assist the veteran in obtaining evidence necessary 
to substantiate the claim for the benefit sought unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 
2002); 38 C.F.R. § 3.159(c)(d) (2007).  Such assistance 
includes making as many requests as necessary to obtain 
relevant records (including service medical records) from a 
Federal department or agency until VA concludes that the 
records sought do not exist or that further efforts to obtain 
those records would be futile.  38 U.S.C.A. § 5103A (c) (West 
2002); 38 C.F.R. § 3.159(c)(2) (2007).  

The Department of Veterans' Affairs must make reasonable 
efforts to assist the veteran in obtaining evidence necessary 
to substantiate the claim for the benefit sought unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A(a)(West 
2002); 38 C.F.R. § 3.159(c)(d) (2007).  Such assistance shall 
include providing a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(d)(West 2002); 38 C.F.R. § 3.159(c)(4) (2007).  

The veteran asserts that service connection is warranted for 
PTSD that is due to Vietnam related stressors.  The veteran, 
whose military occupational specialty (according to his DD 
Form 214) was an armament apprentice, reports that his 
stressors include being involved in firefights with the enemy 
and handling body bags.  In a November 2004 statement, the 
veteran reported that he had been in a firefight in Chu Li in 
1969, in which he injured his right leg and where he had to 
lay for hours before being found.  He also indicated that he 
had been involved in a firefight at Hill 29 in Chu Li when he 
was sent to repair a Quad-50.  According to the veteran, they 
were overrun and many men lost their lives that day.  He 
further indicated that he was involved in a firefight in Fat 
City at the end of 1969 when he was sent out to repair a 155 
mm cannon.  He again related that they were overrun and that 
he saw a lot of death on that day. 

However, there is no verified supporting evidence that the 
claimed in-service stressors actually occurred.  The Board 
observes that the U.S. Army and Joint Services Records 
Research Center (JSRRC) has not been contacted to research 
the veteran's alleged service stressors.  Moreover, the 
record does not reflect that the RO has obtained any of the 
veteran's service personnel records.  Therefore, the Board 
concludes that efforts must be made to locate the veteran's 
service personnel records and verify the veteran's reported 
stressors.

The veteran has been diagnosed with PTSD, panic disorder 
without agoraphobia, and endogenous anxiety.  However, in the 
event a reported military stressor is deemed verified by VA, 
a medical opinion as to whether or not any verified military 
stressor is etiologically related to any current diagnosis of 
PTSD would be useful in the adjudication of the veteran's 
claim.

Accordingly, the case is REMANDED for the following action:

1.  Issue VCAA notice with regard to the 
issue on appeal, in accordance with the 
decision in Quartuccio v. Principi, 16 
Vet. App. 183 (2002), Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), as well as 38 U.S.C.A. 
5102, 5103, and 5103A, 38 C.F.R. § 3.159, 
and any other applicable legal precedent.  
Specifically, the appellant and his 
representative should be informed as to 
the information and evidence necessary to 
substantiate his claim for service 
connection for PTSD, including which 
evidence, if any, the veteran is expected 
to obtain and submit, and which evidence 
will be obtained by VA.  The veteran 
should also be advised to send any 
evidence in his possession pertinent to 
his appeal to the VA.  Additionally, the 
veteran should be advised of what 
information and evidence not previously 
provided, if any, will assist in 
substantiating or is necessary to 
substantiate the elements of the claim, 
including notice that a disability rating 
and an effective date for the award of 
benefits will be assigned if service 
connection is awarded.

2.  Contact the veteran and request that 
he furnish the names, addresses, and 
dates of treatment of all medical 
providers from whom he has received 
treatment for his psychiatric disability, 
including PTSD, since his discharge from 
service.  After securing the necessary 
authorizations for release of this 
information, seek to obtain copies of all 
treatment records referred to by the 
veteran, not already of record.

3.  Obtain the veteran's service 
personnel records from the National 
Personnel Records Center, or other 
official location, and associate them 
with the claims file.  If such records 
can not be located, such should be so 
indicated in the claims file.

4.  Appropriate steps should be taken to 
request the veteran to provide specific 
details about the stressful events he 
claims to have experienced while serving 
in Vietnam.  In this regard, the veteran 
should be asked to provide, as precisely 
as possible, the precise dates and 
places of each claimed stressful event, 
as well as his unit assignment at the 
time of each claimed stressor.  The 
veteran should be advised that this 
information is vital to his claim and 
that failure to provide the requested 
information may result in denial of the 
claim. 

5.  Thereafter, the information 
regarding the veteran's service 
(including copies of his service 
personnel records, a listing of claimed 
stressors, and any other records 
relevant to the PTSD claim) should then 
be forwarded to JSRRC and that 
organization should be requested to 
investigate and attempt to verify the 
alleged incidents.  The veteran must be 
notified that the accuracy of his 
information is vital for verifying his 
claimed stressors.  The claims folder 
should be notated as to any and all 
reported stressors deemed verified by 
VA, following the above development.

6.  If, and only if a claimed stressor 
has been deemed verified by VA, the 
veteran should be afforded a VA 
psychiatric examination.  The claims 
file and a separate copy of this remand 
must be made available to and reviewed 
by the examiner prior and pursuant to 
conduction and completion of the 
examination.  The examiner must annotate 
the examination report that the claims 
file was in fact made available for 
review in conjunction with the 
examination.  

If PTSD is diagnosed, the examiner 
should state for the record the specific 
stressor(s) which support the diagnosis, 
deemed verified by VA, if any.  The 
examination and the report thereof 
should be in accordance with DSM- IV.

If any psychiatric disorder other than 
PTSD is diagnosed, the examiner must be 
requested to opine as to whether such 
psychiatric disorder(s) is/are related 
to service on any basis, or if 
preexisting service, was/were aggravated 
thereby.

All opinions expressed by the examiner 
must be accompanied by a complete 
rationale.

7.  Following completion of the above, 
the issue on appeal should be 
readjudicated.  If the benefit sought is 
not granted, then the veteran and his 
representative should be furnished an 
appropriate supplemental statement of 
the case and be provided an opportunity 
to respond.  The case should then be 
returned to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b)(2007).


